Title: To James Madison from William C. C. Claiborne, 2 June 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


2 June 1804, New Orleans. “I received on last evening a letter from Governor Folch of Pensacola, of which the enclosed No. 1 is a translation, and returned on this morning, an answer, of which the enclosure No. 2. is a copy. I was much disposed to have answered Governor Folch’s letter with some asperity, but thinking that, a Conciliatory Style, would be more agreeable to the Executive, I avoided every thing that might tend to irritate.” Adds in a postscript: “I have thought it best to send the original of Governor Folch’s letter.”
